DETAILED ACTION
Claims 1-4, 6-11, 13-15 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under KR10-2020-0120392 filed on 9/18/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Matsushima Reference (US 2021/0138646 A1) and the Huh Reference (US 2021/0086310 A1).

Matsushima relates to a controller calculates a correction amount of a position of a robot 1 at a movement point in a first movement path, and drives the robot 1 in a second movement path obtained by correcting the first movement path. The controller includes a second camera configured to detect a shape of a part after a robot apparatus performs a task, and a variable calculating unit configured to calculate, based on an output of the second camera, a quality variable representing quality of a workpiece. When the quality variable deviates from a predetermined determination range, a determination unit of the controller determines that the position or an orientation of the robot 1 needs to be modified based on a correlation between the correction amount of the position in the first movement path and the quality variable. In step 112, the first camera 27 captures an image of a part where welding is performed. In the present embodiment, the first camera 27 captures an image including the end face 82a of the workpiece 82 and the top face 81a of the workpiece 81. The first image processing unit 51 acquires the image by the first camera 27 (see Matsushima Abstract, [0061]).
Huh teaches a welding information providing apparatus capable of providing a high-definition image allowing easy identification of welding surroundings in addition to a portion adjacent to welding light by synthesizing photographs taken through various imaging conditions; improving welding quality by providing efficient guiding to the worker regarding a current welding status; checking what is happening in the surroundings even during a welding operation; and easily performing welding even in an environment where it is difficult to perform welding (see Huh Abstract).

The following is an examiner's statement of reasons for allowance: neither Matsushima, Huh, nor other relevant art or combination of relevant art, teaches an object tracking device in a welding process, the object tracking device tracking and outputting predetermined, at least one object in a welding image, the object tracking device comprising: a camera device capturing the welding image including a base material and a welding torch for welding the base material; a controller setting or changing at least one camera control parameter according to a welding environment input by a user, controlling the camera device to capture a plurality of images based on the at least one camera control parameter, receiving the captured images from the camera device, identifying the at least one object in the received images, and generating an object tracking image including coordinates or a trajectory of the at least one object; and an output device outputting the welding image, the plurality of images, or the object tracking imag

The following is an examiner's statement of reasons for allowance: neither Matsushima, Huh, nor other relevant art or combination of relevant art, teaches a tracking controller tracking predetermined, at least one object in a welding image obtained using a camera, the tracking controller comprising: a user input unit receiving an input for a welding environment from a user; a camera controller setting or changing at least one camera control parameter of the camera according to the welding environment received by the user, controlling the camera a plurality of images based on the at least one camera control parameter, and receiving the captured images from the camera; a learning unit designating the at least one object in a plurality of welding images and generating learning data based on feature information about the at least one object; a memory storing the at least one camera control parameter according to the welding environment and the plurality of welding images by which the learning unit is able to generate the learning data; and an object tracking unit identifying the at least one object from the plurality of images received by the camera controller from the camera and generating an object tracking image including coordinates or a trajectory of the at least one object, wherein the controller identifies coordinates of a first object of the at least one object according to first settings of the at least one camera control parameter, identifies coordinates of a second object of the at least one object according to second settings of the at least one camera control parameter, and identifies coordinates of a third object of the at least one object according to third settings of the at least one camera control parameter.

The following is an examiner's statement of reasons for allowance: neither Matsushima, Huh, nor other relevant art or combination of relevant art, teaches an object tracking method in a welding process to track and output predetermined, at least one object in a welding image, the object tracking method comprising: capturing the welding image using a camera device, the welding image including a base material and a welding torch for welding the base material; setting or changing at least one camera control parameter of the camera device according to a welding environment input by a user; controlling the camera device to capture a plurality of images based on the at least one camera control parameter, receiving the captured images from the camera device; identifying the at least one object from the plurality of received images and generating an object tracking image including coordinates or a trajectory of the at least one object; and outputting the captured images, the received images, or the generated object tracking image, wherein the controller identifies coordinates of a first object of the at least one object according to first settings of the at least one camera control parameter, identifies coordinates of a second object of the at least one object according to second settings of the at least one camera control parameter, and identifies coordinates of a third object of the at least one object according to third settings of the at least one camera control parameter.


The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 8 and 13, are allowed. Claims 2-4, 6, 7, 9-11, 14, 15 are allowable as they are dependent off the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483